Citation Nr: 0312967	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-03 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from February 1948 to August 1949.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that granted service connection and assigned a 
noncompensable rating for post-traumatic stress disorder 
(PTSD), effective on October 29, 1997.  

In an April 1998 rating decision, the RO increased the rating 
to 30 percent.  In a June 1999 rating decision, the RO 
assigned a 50 percent rating.  

The Board assigned a 70 percent rating for the service-
connected PTSD in August 2000 and remanded the instant matter 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that 
consistent with an inability to secure and follow 
substantially gainful employment.  





CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to the service-connected 
disability have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In November 1997, a VA examiner reported that the veteran's 
PTSD symptoms had intensified following retirement and 
dramatic reduction in activity.  

Likewise, in a November 1997 VA treatment note, the VA 
examiner stated that the veteran's emotions were unreliable 
and unpredictable and that he was unable to return to work, 
noting that the veteran had worked part-time for several 
years previously and had to completely quit three months 
prior thereto.  He diagnosed the veteran as having chronic 
PTSD with a severe industrial impairment and as being 
unemployable.  

In March 1998, the veteran underwent a VA examination.  He 
reported that he had not worked in several years.  The 
examiner diagnosed the veteran as having mild to moderate 
symptoms of PTSD and that his flexibility, reliability, and 
efficiency in an industrial setting, given his poor sleep and 
difficulty tolerating others, was also moderately impaired.  

An October 1998 VA treatment record again diagnosed the 
veteran as having severe PTSD with industrial impairment and 
unemployability and being totally disabled.  

In February 1999, the veteran was hospitalized at a VA 
Medical Center for complaints of having suicidal ideations, 
depression, and uncontrollable nightmares and flashbacks.  

In another VA treatment note, dated in April 1999, the VA 
examiner stated that the veteran suffered from severe PTSD 
and was unemployable and totally and permanently disabled.  

In May 1999, the veteran underwent another VA examination.  
The VA examiner reported that the veteran's social 
adaptability and interactions with others were significantly 
impairment and his flexibility, reliability and efficiency in 
an industrial setting was moderately impaired.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  

In an April 2000 statement, the veteran's daughter reported 
that the veteran was unable to deal with the world and was 
skeptical of the intentions of others.  He also alienated 
anyone who came in contact with him and often stayed in his 
bedroom to avoid being bothered.  

During a May 2001 VA examination, the veteran reported that 
he completed the eighth grade and later went into the army.  
The examiner concluded that the veteran exhibited moderate 
symptoms associated with PTSD.  The veteran's social 
adaptability and interactions with others appeared to be 
moderately impaired and his ability to maintain employment 
and perform job duties in a reliable, flexible, and efficient 
manner was also moderately impaired.  

The examiner estimated that the veteran's level of disability 
was in the considerable range.  A GAF score of 55 was 
assigned.  

In a January 2002 opinion, a VA examiner stated that, while 
the veteran's ability to obtain and maintain gainful 
employment was moderately to considerably impaired, the PTSD 
symptoms did not preclude him from gaining employment and 
working altogether.  He believed that the veteran's physical 
problems could affect such ability.  

Thereafter, in March 2002, the veteran underwent another VA 
examination.  The examiner reported that the claims file was 
not available for review.  The veteran stated that he had a 
ninth grade education and entered the military at the age of 
sixteen.  

After examining the veteran, the examiner stated that his 
adaptability and interactions with others was severe to 
totally impaired due to his problems with irritability, 
depression and the desire to isolate himself.  He further 
reported that the veteran's flexibility, adaptability and 
efficiency in the industrial setting was totally impaired and 
that his overall level of disability was in the "total 
range" and permanent.  

The examiner finally stated that the veteran was unemployable 
and recommended that the veteran be declared incompetent to 
handle his funds.  A GAF score of 23 was assigned.  

During the most recent VA examination in October of 2002, the 
examiner reported that the veteran's PTSD appeared to be at a 
moderate level with evidence of a cognitive decline.  The 
examiner was unable to determine whether it was age related 
or due to dementia.  He further stated that his current 
psychiatric disability resulted in a severe degree of 
impairment in adaptation, interaction, and social 
functioning.  

The examiner further reported that the veteran experienced a 
moderate to severe degree of impairment in flexibility and 
efficiency in functional abilities.  The examiner concluded 
that the veteran's overall level of disability was considered 
severe and that the veteran was not competent to handle his 
own funds.  A GAF score of 45 was assigned.  



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the August 2000 rating decision 
and March and October 2002 Supplemental Statements of the 
Case, as well as the April 2001 letter, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2002).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2002).  

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2002).  

Finally, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).  

As stated hereinabove, the veteran is currently rated at 70 
percent disabled for the service-connected PTSD.  

Thus, he meets the percentage requirement pursuant to 
38 C.F.R. § 4.16(a), and a TDIU may be assigned even though 
the veteran's scheduler rating is less than 100 percent.  
Therefore, the Board must determine whether as a result of 
his service-connected PTSD, he is unable to secure or follow 
a substantially gainful occupation.   

Upon careful review of the evidence, the Board concludes that 
the veteran is entitled to a TDIU rating for the entire 
period of this appeal.  Although the claims file does contain 
evidence demonstrating that his service-connected disability 
only moderately impairs his ability to work, the evidence 
also contains supporting documentation that he is unable to 
secure or follow substantially gainful occupation, along with 
the fact that he only has only an eighth or ninth grade 
education.  

In this regard, a VA treatment records dated November 1997 
reported that the veteran was unemployable due to his 
service-connected PTSD.  Likewise, VA treatment records dated 
October 1998 and April 1999 both state that the veteran was 
unemployable and was totally and permanently disabled.  

Moreover, although the March 2002 VA examiner did not review 
the veteran's claims file, he thoroughly examined the veteran 
and determined that his adaptability and interactions with 
others was severe and totally impaired due to his problems 
with irritability, depression, and the desire to isolate 
himself.  

Likewise, he opined that the veteran's flexibility, 
adaptability, and efficiency in the industrial setting were 
totally impaired and that his overall level of disability was 
in the "total range."  The examiner further concluded that 
the veteran was unemployable.  

Therefore, in conclusion, given the evidence of record, the 
Board finds that the service-connected disability picture 
more nearly approximates that consistent with an inability to 
secure and follow substantial gainful employment consistent 
with his education and job background.  



ORDER

A total rating based upon individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

